Case 2:19-cv-09683-DOC-KES Document 23 Filed 11/25/20 Page 1 of 1 Page ID #:916



   1
   2
   3                                                                 O
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    LYNN K. F.,                                Case No. 2:19-cv-09683 DOC (KES)
 12                 Plaintiff,
                                                 ORDER ACCEPTING REPORT AND
 13           v.                                   RECOMMENDATION OF U.S.
 14    ANDREW M. SAUL, Commissioner                   MAGISTRATE JUDGE
       of Social Security,
 15
                    Defendant.
 16
 17
 18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Joint Stipulation
 19    (Dkt. 19), the other records on file herein, and the Report and Recommendation of
 20    the U.S. Magistrate Judge (Dkt. 21). The Court has engaged in a de novo review of
 21    those portions of the Report and Recommendation to which objections (Dkt. 22)
 22    have been made. The Court accepts the report, findings, and recommendations of
 23    the Magistrate Judge.
 24          IT IS THEREFORE ORDERED that Judgment be entered affirming the
 25    decision of the Commissioner of Social Security denying benefits.
 26
              November 25, 2020
       DATED: ___________________            ____________________________________
 27                                          DAVID O. CARTER
 28                                          UNITED STATES DISTRICT JUDGE
